Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

This communication is in response to the RCE/Arguments filed on 02/15/2022. Claims 1-2, 4-10,12-24 are pending. Claims 15-22 are withdrawn. Claims 3-4,11.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5-10, 12-14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US20130141527A1, cited on record), in further view of Shimizu et al. hereafter Shimizu639 (US20020030639A1).
Independent claim 1, Shimizu teaches a device for improving a person's ability to distinguish colors (Figs. 1-7, and 14; [0055-0057]) comprising: 
a holographic element (Fig. 1, and Fig. 14, two HOE e.g. 23 for left/right eyes are located over a deflective prism e.g. 22), 
wherein at least one of the holographic elements comprises an interference pattern comprising a plurality of ridges disposed in the surface of the holographic element (Fig. 1 and 6; [0082] “a region where a hologram (interference fringes) is formed by exposure through an exposure process described later, the region that diffracts incident light (the region that has diffraction efficiency)”. [0084] “HOE 23, the non-effective regions 31b and 32b are connected with each other along the ridge line 23L1 between the first and second flat faces 31 and 32” - Examiner note – the holographic element e.g. 23 inherently includes interference patterns comprising a plurality of ridges on the surface as described in detail of Fig. 6); 
a positioning component (Figs. 1 and 14; support member, e.g. 2; [0141] “HMD is composed of the video display device 1 according to Embodiment 1 or 2 described previously and a support member 2”), coupled to and separating the holographic elements, and configured to position at least one of the holographic elements to an active position with respect to an eye of a person (Figs. 1 and 14; [0143] “The support member 2 is a support mechanism which corresponds to the frame of the spectacles, and supports 
wherein an image, having light of a first visible color wavelength and light of a second visible color wavelength (Figs. 1-3; [0063] “Fig. 3, shows diffraction characteristics of the HOE 23”. Examiner note – from the Fig. 3, the image formed from a light of a first visible color wavelength is at 465±5nm (Blue light) and the light of a second visible color wavelength is at 634±5nm (Red light)), and passing through at least one of the holographic elements is viewable by the eye when at least one of the holographic elements is in the active position (Figs 1-3; [0060] “totally reflects inside it the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world to direct it to the observation pupil P”), and passing through at least one of the holographic elements is viewable by the eye when at least one of the holographic elements is in the active position (Figs 1-3; [0060] “totally reflects inside it the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world to direct it to the observation pupil P”); 
wherein at least one of the holographic elements diffracts light of the second visible color wavelength thereby reducing the relative brightness of light of the second visible color wavelength (Fig. 1-3; [0065] “of the image light having reached the HOE 23, only the parts in the wavelength bands where there is any diffraction efficiency is diffraction-reflected to reach the observation pupil P”. Examiner note – from Fig. 3, when the HOE e.g. 23, diffracts incoming light for second visible brightness is inherently reduced as shown by the diffraction efficiency chart and emission intensity for that specific wavelength); and 
wherein the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image (Figs. 1-3; [0057] “light emission intensity is presented in terms relative to the maximum light emission intensity of B light assumed to be 100 “. [0063] the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands” Examiner note – from the Fig. 2 and Fig. 3, showing the incoming light intensity and diffraction characteristics of HOE e.g. 23, enhances the ability to distinguish colors in the image being perceived relative to the user. Therefore it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Shimizu teaches “wherein the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Shimizu anticipates the claim).
Shimizu does not explicitly teach two flat holographic elements.
Shimizu in the cited embodiment does not explicitly teach having at two holographic elements.
However, Shimizu teaches that is possible to use two video displays ([0146] discloses “a configuration is also possible which uses two video display devices 1 so that the image can be observed with both eyes”. Examiner note – Fig. 1, shows the configuration of one HOE e.g. 23, however it is possible to have more than one holographic element as stated by using two video display devices e.g. 1, one for each eye, as shown in Fig. 14-16. From figures  14-16, the HOE e.g. 23 for left/right eyes are is mostly in part flat located over a deflective prism e.g. 22), therefore would have at two holographic elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at two holographic elements as it enables to be observed with both eyes ([0146]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Shimizu does not explicitly teach two flat holographic elements.
However, Shimizu639 further teaches two flat holographic elements (see Fig. 5, the two flat hologram elements e.g. 12L/12R [0041] “the hologram element which has a high wavelength selectivity can be set so as to reflect or transmit light with hardly any loss of light. Although being planar, the hologram element can easily be set so as to enlarge light it reflects or transmits at a desired magnification”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the HOE from the eyepiece optical system by Shimizu to include two flat holographic elements, as taught by Shimizu639 for the purpose of providing an ambient object optical image with no dark part and a bright optical image, and is capable of providing a large optical image (Shimizu639, [0041]), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of two flat holographic elements for the purpose of providing an ambient object optical image with no dark part and a bright optical image, and is capable of providing a large optical image (Shimizu639, [0041]).
	
Claim 2, Shimizu, Shimizu639 combination teaches the invention of Claim 1, further comprising a substantially transparent substrate in optical communication with at least one of the holographic elements (Shimizu; Figs. 1-3; [0060] “eyepiece prism 21 is, along with the deflecting prism 22, made of, for example, acrylic resin”. [0097] “The holographic photosensitive material 23p and is bonded to three divided flat faces on the substrate (eyepiece prism 21) so as to be contiguous between those flat faces”. Examiner note – HOE e.g. 23 is in optical communication and bonded to the eyepiece prism e.g. 21, that is made of acrylic therefore is substantially transparent).
Claim 5, Shimizu, Shimizu639 combination teaches the invention Claim 1, wherein at least one of the holographic elements comprises a hologram, wherein the hologram is prepared using a laser (Shimizu; Fig. 4; [0070] “When two beams of a wavelength of .gamma.r are incident on the holographic photosensitive material 101a at incidence angles of θo and θr, those beams interfere and record a hologram (interference fringes). When this hologram is irradiated with a reconstruction beam of a wavelength of θc from an angle of θc, diffracted light occurs in the direction of an angle of θv”. [0096]. Examiner note – in Fig. 4a/b, shows the exposure and reconstruction of hologram using laser).  

Claim 6, Shimizu, Shimizu639 combination teaches the invention Claim 1, wherein the second visible color wavelength is within a darkened wavelength range, wherein at least about 40% of the light of the image that is in the darkened wavelength range is removed upon passing through at least one of the holographic elements (Shimizu; Figs. 1-3; [0063] “Fig. 3, shows diffraction characteristics of the HOE 23”. Examiner note – from the Fig. 3, the light of a second visible color wavelength is at 634±5nm (Red light). At the lowest wavelength for red light being 620nm there is an approximate diffraction efficiency of 40%, which is the light of the darkened wavelength range removed by diffraction passing through holographic element e.g. 23).  

Claim 7, Shimizu, Shimizu639 combination teaches the invention Claim 6, wherein the darkened wavelength range is from about 450 nm to about 600 nm (Shimizu; FIG. 3 shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands. Examiner note – the darkened wavelength range for about 450nm to about 600 nm are shown, in the figure 3, for each peak sections for the first and second visible wavelength Blue and Red light respectively).  

Claim 8, Shimizu, Shimizu639 combination teaches the invention Claim 1, wherein at least 10% of the visible light of the image that is not in the darkened wavelength range is not removed upon passing through at least one of the holographic elements (Shimizu; FIG. 3 shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands. Examiner note – from the Figure 3, the 10% that is not darkened is shown at the small peak at approximately 430-445nm).  

Claim 9, Shimizu, Shimizu639 combination teaches the invention Claim 1, wherein at least one of the holographic elements comprises a photosensitive film (Shimizu; Fig. 1-8; [0096] “A holographic photosensitive material 23p on a substrate (here, the eyepiece prism 21) is exposed to the two beams (reference and object beams) from the substrate side and the opposite side respectively so that the interference fringes formed by the two beams are recorded on the holographic photosensitive material 23p”).  

Claim 10, Shimizu, Shimizu639 combination teaches the invention Claim 9, wherein the film comprises a material selected from dichromated gelatin, chemical modified dichromated gelatin, photopolymers, nanoparticle doped photopolymers, or silver halide films (Shimizu; [0097] “Here, usable as the holographic photosensitive material 23p is photopolymer, silver halide emulsion, dichromated gelatin, or the like”).  

Claim 12, Shimizu, Shimizu639 combination teaches the invention Claim 2, wherein at least one of the holographic elements is disposed on the substantially transparent substrate (Shimizu; Fig. 1; [0097] “The holographic photosensitive material 23p and is bonded to three divided flat faces on the substrate (eyepiece prism 21) so as to be contiguous between those flat faces”. Examiner note – HOE e.g. 23 is in optical communication and bonded to the eyepiece prism e.g. 21, that is made of acrylic therefore is substantially transparent).  

Claim 13, Shimizu, Shimizu639 combination teaches the invention Claim 2, wherein the substantially transparent substrate comprises glass, thiourethane, polycarbonate (PC), allyl diglycol carbonate, polyacrylate, esters of a polyacrylic acid or a polyacrylic acid, 2-hydroxyethylmethacrylate, polyvinylpyrrolidinone, hexafluoroacetone-tetrafluoroethylene-ethylene (HFA/TFE/E terpolymers), polymethyl methacrylate (PMMA) (Shimizu; Figs. 1-3; [0060] “eyepiece prism 21 is, along with the deflecting prism 22, made of, for example, acrylic resin”. Polyacrylic or acrylic resins pmma that  are used as the substrate http://www.gaggione.com/downloads/polyacrylicoracrylicresinpmma.pdf), polyvinyl butyral (PVB), ethylene vinyl acetate, ethylene tetrafluoroethylene, polyimide, polystyrene, polyurethane, organosiloxane, polyvinyl butyral-co-vinyl alcohol-co-vinyl acetate, poly(ethylene Page 3 of 12 502319686 v1US Patent Application No. 15/323,059teraphthalate) (PET), cellulose triacetate TAC, acrylonitrite, polybutadiene-modified polystyrene, vinyl resins, polyethylene, polyvinyl chloride, polyvinyl acetate, polyvinyl alcohol, polyvinyl butyral, cellulose derivatives, epoxies, or polyester resins.  

Claim 14, Shimizu, Shimizu639 combination teaches the invention Claim 1, further comprising a polymer layer, a glass layer, a UV absorber material or layer, an anti-glaring coating, an anti- reflection coating or material (Shimizu; Figs. 1; [0126] “During the fabrication of the HOE 23 (during the exposure of the holographic photosensitive material), it is preferable that an anti-reflection coating or an anti-reflection film be applied on the surface of the holographic photosensitive material and on the surface of the substrate 24”), a photochromic material or a photochromic coating, an electrochromic coating or material, a polarized material or coating, a scratch resistant coating or material, an anti-fog coating or material, or a combination thereof.

Claim 23, A method of improving color discernment comprising positioning or fitting a device of Claim 1 so that at least one of the holographic elements is in the active position with respect to the eye of the person (Figs 1-3; [0060] “totally reflects inside it the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world to direct it to the observation pupil P”. Figs. 1 and 14; [0143] “The support member 2 is a support mechanism which corresponds to the frame of the spectacles, and supports the video display device 1 in an accurate position in front of the observer's eye (for example, in front of his right eye)”).  
Claim 24, Shimizu, Shimizu639 combination teaches the invention Claim 7, wherein the darkened wavelength range is from about 450 nm to about 540 nm (Shimizu; FIG. 3 shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands. Examiner note – the darkened wavelength range for about 450nm to about 540 nm are shown, in the figure 3, corresponding to the first visible wavelength Blue light respectively).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20100188638A1, Eberl; Relates to an information system and as well as to a method for providing information using a holographic element, particularly in correlation with a light that is incident on an eye. Fig. 1, see [0015] “a flat holographic element could emulate the refraction, diffraction and/or reflection characteristics of a curved object.”).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20130222919A1, Komatsu et al.; Relates to a virtual image display apparatus which presents an image formed by an image display element and the like to an observer. [0243, “the half mirror layer 15 may be replaced with a hologram element of a flat surface or a curved surface”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872